Citation Nr: 0101914	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99 - 18 170A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  That decision granted service 
connection for post-traumatic stress disorder (PTSD) 
assigning a 30 percent evaluation, and the veteran appealed 
for a higher rating.  During the pendency of this appeal, a 
rating decision of May 2000 granted an increased rating of 50 
percent 
from the original effective date.


REMAND

Service connection is in effect for PTSD, currently evaluated 
as 50 percent disabling; and for residuals of malaria, 
currently rated as noncompensably disabling.  In addition, 
the veteran has several nonservice-connected disabilities for 
which he is treated on an ongoing basis, including a seizure 
disorder (gran mal), diabetes mellitus, and peripheral 
neuropathy.  

The veteran's medical records show that he is seen regularly 
at the VAMC, Highland Drive, Pittsburgh, primarily for his 
seizure disorder, diabetes mellitus, and peripheral 
neuropathy, and neuropsychological testing in 1997 showed a 
low average IQ, and fluctuating deficits most consistent with 
cognitive problems.  VA outpatient treatment records dated in 
August 1997 show that his Global Assessment of Functioning 
Score was 60, consistent with moderate symptoms.  Treatment 
records beginning in September 1997 show that most of the 
veteran's appointments were scheduled during working hours.  
He began attending the Combat Recovery Group in March 1998.  
In March 1999, it was noted that the veteran had a distant 
history of seizures, with an EEG and MRI findings; that he 
had experienced no further seizures since 1988; and that an 
EMG disclosed lower extremity neuropathy.  A history of heavy 
alcohol use was cited, and it was noted that the veteran 
still drinks 4 to 5 beers about once a month.  An entry in 
April 1999 showed that the veteran had been off from work for 
a few months following an motor vehicle accident.  Treatment 
notes dated in July 1999 cite the veteran's history of 
temporal lobe pathology shown by CT scan.  

A report of VA psychiatric examination, conducted by a 
physician's assistant in February 2000, noted that the 
veteran has been employed for the past 13 years as a bulk 
mail sorting clerk with the Postal Service.  He has been 
married for the past 12 years, and has a 10-year-old 
daughter.  The veteran acknowledges that he has friends, and 
that they get together at a bar and talk every couple of 
weeks.  He goes to bed at 12:30 a.m., gets up at 7:00 a.m. 
and gets his daughter ready for school, drinks a pot of 
coffee, has a shower, eats lunch, and watches television.  He 
related unverified episodes of anger and confrontation, 
intrusive thoughts and recollections of Vietnam experiences, 
flashbacks, nightmares of combat, and recurrent dreams.  On 
mental status examination, the veteran was well-oriented, 
with relevant and coherent speech.  While his affect and mood 
were anxious, his concentration was intact, and he denied 
crying spells, delusions or hallucinations, suicidal or 
homicidal ideation.  The examiner stated that the veteran 
avoided reminders of Vietnam, while noting that the veteran 
bought a videotape of Vietnam which he claimed not to have 
watched.  Some mild impairment of memory was noted, and his 
insight and judgment were occasionally poor.  The Axis I 
diagnoses were PTSD, severe , chronic; alcohol abuse in full 
remission; Axis III: seizure disorder, diabetes, peripheral 
neuropathy; Axis IV: combat in Vietnam, social isolation and 
withdrawal; and Axis V: GAF Score: 46.

After the case was transferred to the Board for appellate 
consideration, additional medical evidence was submitted 
directly to the Board without review by the RO and without a 
waiver of initial RO review.  That evidence, dated in July 
2000, stated, in pertinent part, that the veteran was 
disabled for an indefinite period, and was unlikely to be 
able to return to work, and showed a GAF score of 46.  In 
addition, the veteran submitted a copy of an Applicant's 
Statement of Disability in connection with disability 
retirement under the Civil Service Retirement System or the 
Federal Employees Retirement System, indicating that he 
intends to retire from 


his employment with the Postal Service.  However, the Board 
notes that the veteran cites treatment by four physicians, 
only one of whom treats him for PTSD.  

If the most recent medical evidence is accurate, the net 
effect of treatment of the veteran at the VAMC, Highland 
Drive, Pittsburgh, from July 1997 to July 2000 has been to 
reduce his GAF Score from 60 to 46, and to render the veteran 
unemployable.  The Board finds that another VA psychiatric 
examination of the claimant is warranted by a panel of two 
psychiatrists who have not examined or treated the veteran.  
The Board notes that the veteran's outpatient treatment 
records regularly cite conflicting findings and symptoms, 
including medical evidence which links cognitive deficits to 
temporal lobe pathology and to his ongoing medication with 
Dilantin, report complaints as findings, and dismiss a 
conflicting diagnosis of bipolar affective disorder 
complicated by antidepressant therapy 

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  The additional 
psychiatric examinations requested should provide diagnoses 
for all psychiatric disability found present, and distinguish 
the symptoms of the veteran's service-connected PTSD from 
those of temporal lobe pathology, bipolar disorder, the 
effect of anti-seizure medications, and the veteran's cited 
pre-morbid lack of motivation.  

Further, as the veteran is claiming disability retirement, 
the RO should furnish the veteran VA Form 21-8940 for his use 
in filing a formal claim for a total disability rating based 
on unemployability due to service connected disabilities.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected PTSD and residuals of malaria 
since February 2000.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured, to include all private treatment 
records identified by the veteran on his 
retirement application.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Highland 
Drive, Pittsburgh, since February 2000. 

2.  The RO should furnish the veteran VA 
Form 21-8940 to complete and submit in 
support of his claim for a total 
disability rating based on 
unemployability due to service connected 
disabilities.  

3.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who have not previously 
examined or treated the veteran.  All 
appropriate diagnostic studies, including 
psychological testing, are to be 
performed.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disabilities found present.  The claims 
file must be made available to and be 
reviewed by the examiners prior to their 
examinations.   If a bipolar disorder is 
diagnosed, the examiners should offer an 
opinion, with complete rationale, as to 
whether such disorder is associated with 
the veteran's period of active service.  
The examining psychiatrists must 
specifically distinguish the symptoms of 
the veteran's service-connected PTSD from 
those of other, nonservice-connected 
disabilities, including psychiatric 
symptoms or manifestations stemming from 
his physical, organic or systemic 
disabilities.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), and explain 
what the assigned score means.  In 
addition, the examiners should assign a 
GAF score based solely upon his PTSD 
symptoms.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
reports of VA psychiatric examinations 
requested herein to verify that all 
requested information or opinions have 
been provided, and that the examiners 
have distinguished between symptomatology 
which is the result of PTSD, as 
distinguished from those symptoms 
stemming from other, nonservice-connected 
disabilities.  If any other development 
is incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, appropriate corrective action 
is to be implemented prior to returning 
the case to the Board.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full, and that 
the examining VA psychiatrists have each 
affirmatively indicated that they 
reviewed the veteran's claims folder.  If 
any development is incomplete, including 
if the requested examinations do not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

6.  Thereafter, the RO should review the 
additional evidence submitted to the 
Board without a waiver of RO review, 
undertake any other indicated 
development, and readjudicate the issues 
of entitlement to a rating in excess of 
50 percent for PTSD and entitlement to a 
total disability rating based on 
unemployability due to service-connected 
disabilities, including consideration of  
38 C.F.R. § 3.321(b)(1) (2000), in light 
of the additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



